

Cross-Guarantee Agreement
 
Party A: Xuji Group Co.,Ltd.
 
Adress: 1298 Xuji Avenue, Xuchang City, Henan Province.
 
Legal Representative: Wang Jinian
 
Party B: Henan Zhongpin Food Share Co.,Ltd.
 
Adress: 21 Changshe Road, Changge City.
 
Legal Representative: Zhu Xianfu
 
Under the principle of friendly cooperation and mutual development, for the
better functioning of both operational entities and raising funds effectively
and timely, Party A and Party B agree to reach the following agreement as to
providing a mutual guarantee:
 
Section One Cross Guarantee
 
1.1
Both Parties seriously promise, within the mutual-guarantee total amount and
cross-guarantee period stated in the agreement, to provide mutually guarantees
for bank loans and acceptance.

 
Section Two Total Amount and Term for Cross Guarantee
 
2.1 Both Parties confirm, the total amount of the mutual guarantee is 300
million RMB.
 
2.2 Both Parties confirm, guarantee term is one year(s), that is from April,
1st, 2008 to March, 31st, 2009.
 

--------------------------------------------------------------------------------


 
Section Three Cross-Guarantee Form
 
3.1 Both Parties confirm to take the form of joint liability assurance for
mutual guarantee.
 
Section Four Precondition for Cross Guarantee
 
4.1 Before entering the subscription agreement, both Parties recognize that they
have obtained the approval respectively from internal board of directors or
assembly of shareholders in accordance to the provisions of each company and
guaranteed that both have reached a legally effective written agreement of the
board of directors or assembly of shareholders on the mutual guarantee.
 
4.2 Both Parties shall provide the above mentioned written decision when signing
the agreement.
 
Section Five Rights and Obligations of Both Sides
 
5.1 Both sides shall designate respectively a financial functionary to arrange
relevant procedures in due course in order to assure that the opposing party can
smoothly conduct financing like loan or acceptance.
 
5.2 One party asks the other to provide relevant legal papers for the guarantee
agreement to be signed, in which every item should be filled in clearly and
completely.
 
5.3 In the event that one party has not completed legal papers such as guarantee
agreement according to the provisions under Article 5, Paragraph 2, or there are
certain blanks in legal papers like the guarantee agreement, the opposing Party
can refuse to deal with relevant mutual-guarantee issues.
 

--------------------------------------------------------------------------------


 
Section Six Suspend and Dissolution of the Agreement
 
6.1 During the cross guarantee term, in case one side can prove that the other
side is involved in a significant dispute, fatal lawsuit or other issues that
influence its normal operation, Party one can suspend the agreement, but should
notify the other Party in written form within 10 working days.
 
6.2 During the cross guarantee term, in case that one party can prove that the
other side has entered into bankruptcy, liquidation, dissolution, or has
occurred other situation of guarantee incapability, one party can dissolve the
agreement in advance, but should notify the other party in written form within
10 working days.
 
6.3 If the condition stated in Article 6, Paragraph 1 or Article 6, Paragraph 2
under the agreement occurs, it has no impact on the guarantee agreement that has
been signed into effect by both parties. That is to say any party should not
exempt all guarantee obligations that has occurred due to the suspension or
dissolution of this agreement.
 
Section Seven Guarantee Obligation
 
7.1 In case one party postpones to pay mature debts that the other party might
bear joint guarantee liability, within one month from the debt’s maturity, one
party should provide legal, valid and safe anti-guarantee property that equals
to its guarantee amount to the opposing party, and sign the anti-guarantee
agreement as well as conduct related procedures according to law.
 

--------------------------------------------------------------------------------


 
7.2 In case one side delays or is unable to pay mature debts resulting in the
other side having to bear joint guarantee liability, within one week upon
assuming guarantee responsibility, the party that bears guarantee responsibility
can dispose of relevant property complying with the sealed anti-guarantee
agreement by both parties for recuperating its guarantee responsibility, but
should notify the party who provides anti-guarantee property in written form.
 
Section Eight Confidential Liability
 
8.1 During the process of implementation of the agreement, any financial or
operational information, customer data, technique secrete, other related
information or message that dissolved, mastered, preserved by one side is
regarded as confidential information.
 
8.2 Each party should comply with the confidential liability to not let out,
reveal, disclose to any other side out of the agreement. Written agreement
signed by both or legally prescribed that allowed to be revealed exempts.
 
8.3 Any party acting in violation of the confidential items listed in the
agreement should take corresponding legal responsibility.
 
Section Nine Notice and Delivery
 
9.1 Both parties agree to designate a financial functionary in charge of the
implementation and relevant assistance under the agreement. The respective
designated person and their addresses are as follows:
 

--------------------------------------------------------------------------------


 
Party A: Wan Jiling
 
Adress: Xuji Capital Management Center, 1298 Xuji Avenue, Xuchang City, Henan
Province.
 
Zip code: 461000
 
Tel : 0374-3212508
 
Fax: 0374-3120066
 
Party B: Zhu Xiaowei
 
Adress: Capital Management Department, Financial Management Center, 21 Changshe
Road, Changge City.
 
Zip code: 461500
 
Tel : 0374-6211281
 
Fax: 0374-6211281
 
9.2 Both agree that if the written notice has been delivered to the appointed
person of the other side under the agreement’s provision of Article 9, Paragraph
1, it is regarded as it has been delivered to the other party.
 
Section Ten Continuance of the agreement
 
10.1 After the expiration of the validity period under the agreement, if
extension is needed, both should sign a written agreement separately.
 
Section Eleven Dispute Resolution
 
11.1 In the event a dispute occurrs in the implementation of the agreement, both
parties shall resolve by negotiation; if negotiation fails, any party can claim
a lawsuit by the regional court of the accuser, but additional stipulation under
the guarantee agreement shall be exempt.
 

--------------------------------------------------------------------------------


 
Section Twelve Validity and other Issues of the Agreement
 
12.1 This agreement is in duplicate, both parties shall hold one each. It shall
be effective with both sides’ signatures and seals attached hereunder.
 
Party A:    Xuji Group Co., Ltd.
 
Party B:   Henan Zhongpin Food Share Co., Ltd.
     
Representative’s Signature(Seal):    By: /s/ Wang Jinian
 
Representative’s Signature(Seal):    By: /s/ Xianfu Zhu
     
Year Month Date
  
Year Month Date




--------------------------------------------------------------------------------


 